DETAILED ACTION
This Office Action is in response to a Non-Final office action, filed on 10/07/2020, on an application filed on 05/04/2020. Claim 1 is presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Arguments/Remarks filed on 01/13/2021 with respect to the 103 rejection of claim 1 has been fully considered but it is not persuasive.
Addressing the arguments on page 4, the Applicant asserts that one ordinary skill in the art would have no rational or motivation to combine the structure of Matsumoto with the density of Okura, since the thermoplastic resin foam film of Okura must be considered as a whole not just the density. Furthermore, the Applicant indicates that Okura is not analogous art. Moreover, the Applicant asserts that Matsumoto’s thermoplastic resin with foaming agent is formed by injection molding while Okura’s thermoplastic resin foam is formed by bead foaming method, therefore, preventing the motivation to combine Okura. In addition, due to the significantly different resin products between Matsumoto and Okura, the thickness and usage of the product will also prevent the motivation to combine Matsumoto and Okura to the density of claim 1.
In addressing the issue that one ordinary skill in the art would have no rational or motivation to combine the structure of Matsumoto with the density of Okura since Okura must be considered as a whole not just the density is moot. The Applicant has not provided any evidence as to what consideration of the whole would inhibit the motivation to combination of Matsumoto and Okura. As to the issue that Okura is non-analogous art is also moot since the title of Patent Application Publication of Okura is “Process for producing thermoplastic resin foam film and thermoplastic resin foam film” and not “portable communication terminals”. So the title itself is very much analogous to the subject of thermoplastic resin foam.  
Applicant assertion that Matsumoto’s thermoplastic resin with foaming agent is formed by injection molding while Okura’s thermoplastic resin foam is formed by bead foaming method, is also moot in the argument against combining the structure of Matsumoto with the density of Okura. Kondo et al. (US 2018/0044497 Al) in ¶[0006-0007] indicates in the background technical field, that foam shaped products of polyamide resins can include “foam injection molding” or “bead foam shaping”, where in ¶[0062] indicates polyamide resin foam shaped product can include thermoplastic resins. Though Tabor et al. (US 2002/0148546 Al) deals with “Run Flat Tire Support”, the formation of the support structure can be form by thermoplastic injection molding or bead foam molding in styrenic block copolymers resins in thermoplastic resin foam products in ¶[0037 & 0047]. Maurer et al. (US 2011/0189465 A1) indicates that thermoplastic foam articles with styrenic polymeric foam (indicated in ¶[0072] and claim  8) can be formed by bead foam process in [0048 & 0050] or alternative by reaction injection molding in ¶[0061]. Where the last two references deal with styrenic polymeric/copolymer foam and Okura provides a thermoplastic resin foam that includes styrenic resins in ¶[0042] (where it is also noted that the Applicant described that the type of resin for the thermoplastic resin foam can include polystyrene resin in ¶[0037] of the  PgPub).
Applicant’s assertion that due to the significantly different resin products between Matsumoto and Okura, the thickness and usage of the product will also prevent the motivation to combine Matsumoto and Okura to the density of claim 1 is also moot. Matsumoto indicates in 4:8-10 that thickness of the hinges (54 and 55) of the protective body (51) is 0.5 mm while Okura in ¶[0040] indicates that the thickness of the thermoplastic resin foam film is 0.1 mm or more and 0.7 mm or less.
Though Matsumoto does not provide “density of not less than 200 Kg/m³ and not more than 700 Kg/m³”, Okura, however, does provide the required limitation of a “density of not less than 200 Kg/m³ and not more than 700 Kg/m³”, where the rational to combine, as indicated in the last office action, is being provided by Okura and Kouchiyu. Therefore, a prima facie case of obviousness has been established.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000). (See MPEP § 2144).
In addition, Matsumoto is a 1998 reference & Okura is a 2011 reference, so the specification and/or claims of Matsumoto never reaches out to the future period of Okura to explicitly indicate thermoplastic resin foam obtained from a specific  process such as “bead foaming method”. Consequently, it would be obvious to one skill in the arts to look at the structure of Matsumoto and to modify by incorporating the process and density of the thermoplastic resin foam product of Okura.
	Therefore, the Applicant's arguments to the 103 rejection of claim 1 is arguable. The 103 rejection of claim 1 will not be withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 5,779,952 and Matsumoto hereinafter) in view of Okura (US 2011/0200813 A1 and Okura hereinafter), as further motivated by Kouchiyu et al. (JP2001261874A and Kouchiyu hereinafter).
Regarding claim 1, Matsumoto discloses an outer cover body for electrical wires that is to be attached to an outer periphery of an electrical wire (items 50, 51 of Figs. 1-2 and abstract & 3:45-53 shows and indicates outer cover body 51 {protector body 51 of protector 50} for electrical wires that is to be attached to an outer periphery of an electrical wire {outer cover body 51 of protector 50 design to be attached to the outer periphery of an automotive wiring harness}), the outer cover body for electrical wires being formed of a bent thermoplastic resin foam sheet (items 52, 53, 54, 55 of Figs. 1-2 and abstract & 1:9-10 & 3:45-53 & 4:45-46 shows and indicates  outer cover body 51 for electrical wires being formed of a bent thermoplastic resin foam sheet 52 and 53 {plate-like lid elements 52 and 53 of outer cover body 51, where outer cover body 51 is formed of foamed thermoplastic resin} that is bent at bending positions 54 and 55 {hinges 54 and 55 as shown in Fig. 1}).
Matsumoto discloses the claimed invention except a density of not less than 200 Kg/m³ and not more than 700 Kg/m³.
Okura discloses a density of not less than 200 Kg/m³ and not more than 700 Kg/m³ (¶[0038_0042_0046 ] & Table 1 indicates styrenic resin based thermoplastic resin foam has a density of not less than 200 Kg/m³ and not more than 700 Kg/m³ {thermoplastic resin foam  has a density range of 100 kg/m³ or more and 500 k/m³or less, where Examples 1 and 2 of Table 1 indicates a density of 210 Kg/m³}; therefore, Matsumoto will have an outer cover body for electrical wires formed of a bent thermoplastic resin foam sheet that has a density of not less than 200 Kg/m³ and not more than 700 Kg/m³, by incorporating the density in the bead foamed thermoplastic rectangular body resin of Okura).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a density of not less than 200 Kg/m³and not more than 700 Kg/m³ into the structure of Matsumoto. One would have been motivated in the outer cover body of Matsumoto and have a density of not less than 200 Kg/m³ and not more than 700 Kg/m³ in order to provide a thickness accuracy with a higher compressive strength in the thermoplastic resin foam sheet, as indicated by Okura on ¶[0012], and maintain a foaming state, as further motivated by Kouchiyu in the abstract, in the outer cover for electrical wires of Matsumoto.

Regarding claim 2, modified Matsumoto discloses  an outer cover body for electrical wires, wherein a thickness of the thermoplastic resin foam sheet is not less than 0.50 mm and not more than 4.0 mm (Matsumoto: Figs. 1-2 and 4:8-10 indicates where a thickness of the foam sheets 52 and 53 of outer cover body 51 is not less than 0.50 mm and not more than 4.0 mm {the thickness of the protector body 51 is 1.5 mm. and the thickness of the lid elements 52 and 53 is 2.0 mm; and the thickness of the hinges 54 and 55 is 0.5 mm}).

Regarding claim 12, modified Matsumoto discloses an outer-cover-body-attached wire harness, comprising: a wire harness; and an outer cover body for electrical wires according to claim 1, wherein the outer cover body for electrical wires is attached to an outer periphery of the wire harness (Matsumoto: Figs. 1-2 and abstract & 1:9-12 & 3:45-53 indicates the outer-cover-body-attached wire harness cover by outer cover body 51, where the outer cover body 51 for electrical wires is according to modified Matsumoto {as shown and indicated in the rejection of claim 1}, and where the outer cover body 51 for electrical wires is attached to an outer periphery of the wire harness).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Okura (motivated by Kouchiyu), as detailed in claim 1 above, and in further view of Kouchiyu.
Regarding claim 9, modified Matsumoto discloses  an outer cover body for electrical wires, wherein a bubble number density in a foam layer of the thermoplastic resin foam sheet (Matsumoto: Figs. 1-2 and abstract & 1:9-10 & 3:45-53 & 4:45-46 shows and indicates  outer cover body 51 for electrical wires being formed of a bent thermoplastic resin foam sheet 52 and 53; Okurai: ¶[0047] indicates bead foaming rectangular body thermoplastic resin foam contains bubble {spherical cells}). 
However, Matsumoto and Okura does not disclose a bubble number density is not less than 800 bubbles/mm³.
Kouchiyu discloses a bubble number density is not less than 800 bubbles/mm³ (claim 3 & ¶[0014 & 0062] indicates the number of bubbles {cells} is 1 × 10⁷ cells/cm 3 or more {1x10⁴ cells/mm³ or more}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bubble number density is not less than 800 bubbles/mm³ into the structure of modified Matsumoto. One would have been motivated in the outer cover body of modified Matsumoto and have the bubble number density be not less than 800 bubbles/mm³ in order to maintain the resin strength, as indicated by Kouchiyu in ¶[0014], in the outer cover for electrical wires of modified Matsumoto.

Allowable Subject Matter
Claims 3-8, 10-11, and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3 and 13, the primary reason for allowance is due to an outer cover body for electrical wires, wherein a density of the thermoplastic resin foam sheet at a bending portion is higher than a density of the thermoplastic resin foam sheet at a portion excluding the bending portion, and is not less than 400 Kg/m³ and not more than 1200 Kg/m³.
Regarding claims 4 and 14, the primary reason for allowance is due to an outer cover body for electrical wires, wherein the thermoplastic resin foam sheet has a curved portion with R of not less than 0.05 mm and not more than 1.0 mm on a cut cross section.
Regarding claims 5 and 16, the primary reason for allowance is due to an outer cover body for electrical wires, comprising a non-foam layer on each of both surfaces of the thermoplastic resin foam sheet.
Regarding claim 6, the primary reason for allowance is due to the dependency on claim 5.
Regarding claim 7 and 19 the primary reason for allowance is due to an outer cover body for electrical wires, wherein the thermoplastic resin foam sheet has an absorbance of not less than 0.005 in a spectral region of not less than 15000 nm and not more than 25000 nm.
Regarding claim 8, the primary reason for allowance is due to the dependency on claim 5.
Regarding claim 10, the primary reason for allowance is due to the dependency on claim 5.
Regarding claim 11, the primary reason for allowance is due to the dependency on claim 5.
Regarding claim 15, the primary reason for allowance is due to the dependency of claim 3.
Regarding claim 17, the primary reason for allowance is due to the dependency of claim 3.
Regarding claim 18, the primary reason for allowance is due to the dependency of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baghdadi (US2015/0038606A1) discloses foamed thermoplastic elastomeric with a density of from about 0.15 to about 0.3 g/cm³.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847